UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1242


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

CONTRACTOR SECURITAS SECURITY,

                Defendant - Appellee,

          and

MONTGOMERY COUNTY, MARYLAND;       ISIAH    LEGGETT;    MONTGOMERY
COUNTY SHERIFF’S OFFICE,

                Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-00654-AW)


Submitted:   June 21, 2012                   Decided:    June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se. Edward Victor Arnold, James
A. Rothschild, ANDERSON, COE & KING, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derek   N.   Jarvis     appeals   the   district      court’s    order

granting Contractor Securitas Security’s motion to dismiss and

dismissing his civil action.            We have reviewed the record and

find   no    reversible     error.      Accordingly,       we    affirm   for   the

reasons     stated   by   the   district    court.     Jarvis      v.   Contractor

Securitas Sec., No. 8:11-cv-00654-AW (D. Md. Feb. 16, 2012).                    We

dispense     with    oral    argument      because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2